                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                            No. 4:05-CR-111-D
                            No. 4:07-CV-121-D


HERMAN KING,

          Petitioner,
                                                    ORDER TO SEAL
          v.

UNITED STATES OF AMERICA,

          Respondent.

     For good cause having been shown upon Respondent's Motion to

Seal, it is hereby

     ORDERED that Respondent's Motion to Dismiss                 [D.E. 108], the

Supporting Memorandum      [D. E.   10 9] ,   and Memorandum in Support of

Motion to Seal [D.E. 110] be filed under seal.


    SO ORDERED. This 2-Z..day of January 2019.




                                              United States District Judge
